DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  in the third and second to last lines of claim 1, it appears “a non-zero skew angle” should be --the non-zero skew angle-- since the non-zero skew angle was previously claimed.  Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 10 and 13, it is not clear what is encompassed by the first carrier half and the second carrier half being “rotatable about the central axis”.  In addition to the carrier being claimed as being rotatable about the central axis, the continuously variable transmission is referred to as a ball-planetary continuously variable transmission ([0002], for example) in the specification, with “planetary” suggesting the planets 108 rotate about their own exes as well as revolve about the longitudinal axis 15 such that both halves of the carrier rotate continuously about the longitudinal axis 15.  However, the sun gear appears to be described as an idler, and the carrier would apparently also be an idler, leaving the system lacking a reaction member to allow the transfer of power between the first and second traction rings.  The mounting of the carrier halves and the interaction between the carrier halves and the actuator are not described, so it cannot be determined whether the invention encompasses carrier halves that are rotatable continuously about the central axis (an actuator could conceivably drive or hold fast the carrier halves, for example), or carrier halves that rotatable about the central axis to a limited extent (sufficient to achieve a skew angle).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomassy, U. S. Patent 8,469,856 (corresponds to EP 2 927 534).

	Thomassy discloses a continuously variable transmission 1000 having a central axis 152 (fig. 1A, Zg in fig. 9) in figures 7 and 9.  A plurality of planet assemblies are configured for transferring power from first and second traction rings 1022 and 1024.  Each planet assembly is fixed in its radial position by the first and second traction rings 1022 and 1024 and a sun 1006.  Each of the plurality of planet assemblies comprises a spherical planet 1008 coupled to a planet axle 1009 (1009A/1009B), the planet axle 1009 defining an axis of rotation 106 (fig. 1A) for its respective planet 1008 (col. 13, lines 38-41).  Each planet axle 1009 is capable of tilting in a first 
	A first carrier half 1014 is coaxial with and rotatable about the central axis 152, and a first end 1009A of each planet axle 1009 is coupled to the first carrier half 1014 by a respective link 1042A (fig. 9; rollers 1042A are a connection, or link, between the axle 1009 and the carrier half 1014; col. 15, lines 24-28).  The “stator plate 1014” is a carrier half because it is “configured to facilitate support of the traction planets 1008” through slots 1040 (col. 15, lines 26-27), and is disclosed as rotatable in col. 14, line 21.
	A second carrier half 1016 is coaxial with and rotatable about the central axis 152, and a second end 1009B of each planet axle 1009 is coupled to the second carrier half 1016 by a respective link 1042B.  The carrier, with the planet axle, being rotatable about the central axis, and thus 1014 and 1016 both being rotatable about central axis, is disclosed in column 6, lines 38-40.
	The first carrier half 1014 and the second carrier half 1016 are rotatable with respect to each other to define an angular position (col. 15, lines 11-14).
	Relative rotation of the first and second carrier halves defines a non-zero angular position that imparts a non-zero skew angle.  The non-zero skew angle imparts an adjustment to the tilt angle, resulting in a change in the transmission ratio of the CVT (col. 6, lines 60-65).
(claim 1)


Allowable Subject Matter

Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a CVT with spherical planets transferring power between first and second traction rings and a carrier in two halves, where the carrier halves are relatively rotated to impart a ratio changing skew angle to the planet:

U. S. Patent 8,167,759 (Pohl et al.) May 2012
U. S. Patent 8,360,917 (Nichols et al.) January 2013
U. S. Patent 8,496,554 (Pohl et al.) July 2013
U. S. Patent Application Publication 2013/0139531 (Pohl et al.) June 2013
EP 2 927 534 (Thomassy) October 2015
U. S. Patent 8,845,485 (Smithson et al.) September 2014


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659